Case 2:19-cv-00048-SPC-UAM Document 1 Filed 01/28/19 Page 1 of 5 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

 CHEYANNE GAGNON,

                        Plaintiff,
 v.                                                                   CASE NO.:

 MARCUS CANTOS REPTILES, LLC d/b/a
 THE TURTLE SOURCE, a Florida Limited
 Liability Company, and
 MARCUS CANTOS, Individually

                Defendants.
 _______________________________ /

                               NOTICE OF REMOVAL
        Defendants Marcus Cantos Reptiles, LLC d/b/a The Turtle Source and Marcus

 Cantos (“Defendants”), hereby gives this notice of removal of the above-styled action to the

 United States District Court in the Middle District of Florida. The grounds for removal are

 as follows:

        1.      On January 11, 2019, Plaintiff, Cheyanne Gagnon filed a Second Amended

 Complaint in the Circuit Court of the Twentieth Judicial Circuit, Lee County, Florida,

 styled CHEYANNE GAGNON v. MARCUS CANTOS REPTILES, LLC, d.b.a.,

 THE TURTLE SOURCE; and MARCUS CANTOS Individually (Case No.: 2018-

 CA-003510).

        2.      Plaintiff’s Second Amended Complaint contains four counts arising out of

 her employment with Defendants. In Count IV, Plaintiff makes the following allegation:

 “Defendant Employer failed to pay Plaintiff wages accrued during Plaintiff’s employment

 with Defendant Employer, including but not limited to, statutory overtime wages.” 2nd

 Amd. Compl. ¶ 36. (emphasis added).
Case 2:19-cv-00048-SPC-UAM Document 1 Filed 01/28/19 Page 2 of 5 PageID 2




         3.      Defendants were placed on notice of this action when served with the

 Second Amended Complaint on January 11, 2017. Defendants have timely filed its Notice

 of Removal under 28 U.S.C. § 1446(a) and (b), M.D. Fla. L.R. 4.02, and Rule 81(c), FED.

 R. CIV. P. Plaintiff’s allegation in Count IV that Defendants failed to pay “statutory

 overtime wages” was added as a new allegation in her Second Amended Complaint after

 the state court dismissed without prejudice Plaintiff’s Complaint and Amended Complaint.

         4.      Although count four is labeled Breach of Contract, “[c]ourts looks to the

 substance, not the labels, of the plaintiff’s claims as contained in the factual allegations in

 the complaint.” Joiner v. Gasparilla Island Bridge Auth., No. 2:16-cv-467-FtM-99CM, 2016

 U.S. Dist. LEXIS 175719, at *3-4 (M.D. Fla. Dec. 20, 2016). Thus even when presented

 with a count labeled as a state claim, the ”[c]ourt’s responsibility is to examine [plaintiff’s]

 cause of action for what it actually is, not for what [plaintiff] would have it be.” Id. (Quoting

 McKinney v. Pate, 20 F.3d 1550, 1560 (11th Cir. 1994) (en banc)).

         5.      In Florida, overtime claims arise only under the Fair Labor Standards Act.

 There is no state law cause of action under Florida state law for the payment of statutory

 overtime wages.

         6.      Therefore, in seeking “statutory overtime wages,” Plaintiff’s Second
 Amended Complaint seeks relief from Defendants for alleged violations of the Fair Labor

 Standards Act, 29 U.S.C. §201, et seq. The Second Amended Complaint presents a federal

 question within the original subject matter jurisdiction of the Federal Court. Specifically,

 under 28 U.S.C. § 1331: “The district courts shall have original jurisdiction of all civil

 actions arising under the Constitution, laws, or treaties of the United States.” This action

 is removable under 28 U.S.C. § 1441(a) and (b) because the Complaint seeks relief under

 29 U.S.C. § 201, et seq., which is a federal claim arising under the laws of the United States.




                                                2
Case 2:19-cv-00048-SPC-UAM Document 1 Filed 01/28/19 Page 3 of 5 PageID 3




         7.      Furthermore, this is a civil action of which this Court has original

 jurisdiction. This Court has supplemental jurisdiction over Plaintiff’s remaining claims

 because they are so related to Plaintiff’s FLSA claim that they form part of the same case

 or controversy under Article III of the United States Constitution. Specifically, the

 remaining claims are based on Plaintiff’s employment with the Defendants.

         8.      Pursuant to 28 U.S.C. § 1446(a) and M.D. Fla. L.R. 4.02 copies of all papers

 filed in the state court action are attached.

         9.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice

 of Removal has been provided to the plaintiffs in this action, and a copy of the Notice of

 Removal has been filed with the Clerk of the Circuit Court in and for Lee County, Florida.

         10.     All Defendants in this action consent to removal of this action.

 Dated: January 28, 2019

                                                 Respectfully submitted,

                                                 /s/ Jason Gunter
                                                 Jason L. Gunter
                                                 Fla. Bar No. 0134694
                                                 Conor P. Foley
                                                 Fla. Bar No. 111977
                                                 Victor R. Bermudez
                                                 Fla. Bar No. 1010344
                                                 Counsel for Defendant

                                                 GUNTERFIRM
                                                 1514 Broadway, Suite 101
                                                 Fort Myers, FL 33901
                                                 Tel: 239.334.7017
                                                 Email: Jason@GunterFirm.com
                                                 Email: Conor@GunterFirm.com
                                                 Email: Victor@GunterFirm.com




                                                 3
Case 2:19-cv-00048-SPC-UAM Document 1 Filed 01/28/19 Page 4 of 5 PageID 4




                                    4
Case 2:19-cv-00048-SPC-UAM Document 1 Filed 01/28/19 Page 5 of 5 PageID 5




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system this 28th day of January 2019, and

 that a true and correct copy of the foregoing document was served via mail to Counsel for

 Plaintiff at P.O. Box 667, Osprey, FL 34229-0667 pursuant to Rule 5, Fed. R. Civ. P.




                                             5
